Citation Nr: 9912064	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for cardiovascular and 
peripheral vascular disease.  

2.  Entitlement to special monthly compensation based on the 
regular aid and attendance of another person or at the 
housebound rate.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to March 
1984.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the RO.  

In January 1998, the Board remanded the case for additional 
development.  



REMAND

As noted in the Board's previous remand, the veteran contends 
that, during his military career, he was seen for an episode 
of vasovagal syncope which was a manifestation of his current 
heart disease.  He also argues that he needs the assistance 
of another person because of seizures caused by his heart 
condition.  

The service medical records show that the veteran was seen 
for intermittently elevated blood pressure readings and that, 
in November 1972, he reported that he had experienced a 
syncope episode.  In April 1973, the veteran was seen 
complaining of chest pain.  His chest was tender to palpation 
over the left part of the sternum, and his heart had a normal 
sinus rhythm.  

In September 1974, the veteran was observed complaining of 
substernal chest pain.  Initially, the pain was diagnosed as 
esophagitis.  Later, the impression was changed to chest wall 
pain.  In January 1981, the veteran was seen complaining of 
bilateral leg pain of four weeks' duration.  In March 1981, 
the veteran again complained of chest pains.  The pain was in 
the left side of the sternum.  It was noted that he had a 
history of vascular insufficiency in the legs and that he had 
been treated for hypertension about four years earlier.  The 
diagnosis of costochondritis was continued.  

In August 1981, the veteran again complained of chest pain.  
Costochondritis was diagnosed, and Indocin was prescribed.  
In June 1983, the veteran had a normal heart rate and rhythm.  
Electrocardiogram and treadmill test were within normal 
limits.  The assessment was that of questionable symptoms of 
arteriosclerotic heart disease.  

A physical examination was conducted in June 1983.  It was 
noted that the veteran had undiagnosed chest pain and a 
diagnosis of arterial insufficiency to both legs and 
peripheral vascular disease.  

In November 1983, the veteran was seen complaining of cramps 
in both legs with running or marching.  The cramps were 
accompanied by numbness and tingling in the feet.  The 
assessment was that of peripheral vascular disease and 
claudication.  He was seen in the Family Practice Clinic in 
November 1983.  He complained of bilateral ankle and calf 
pain which was made worse by exertion.  He had had a pattern, 
off and on for the previous six years, of pain in his calves 
and ankles that was present the day after running or 
marching.  On examination, the femoral and popliteal pulses 
were present, bilaterally.  The right dorsalis pulse was 
absent, but the left dorsalis pulse was present.  The 
posterior tibialis pulse was present.  The assessment was 
that of doubt arteriosclerotic peripheral vascular disease.  

In January 1984, the veteran complained of leg cramps.  The 
assessment was that of questionable muscular problems, but 
the examiner noted that it seemed to be more vascular in 
nature.

At his retirement examination, performed in March 1984, his 
blood pressure was 120/78.  

At a VA examination, performed in July 1984, the veteran's 
blood pressure was 120/80, and he had a normal rhythm of his 
heart.  There was no pitting edema of the lower extremities.  

A chest x-ray study, done in January 1985 at a service 
medical facility, was interpreted as within normal limits, 
and a normal exercise treadmill test was interpreted as 
excluding a myocardial infarction.  In June 1985, the veteran 
complained of syncope.  His blood pressure was 130/92, and a 
Holter monitor was interpreted as showing an occasional 
premature ventricular contraction.  The diagnosis was that of 
chest pain secondary to costochondritis.  

In a January 1992 statement, a private physician reported 
that the veteran suffered from atherosclerotic coronary 
artery disease, unstable angina, hiatal hernia, peptic ulcer 
disease and chronic obstructive pulmonary disease.  
Reportedly, he had been hospitalized in early January 1992 
with an intermittent retrosternal nausea like feeling.  A 
stress thallium study was interpreted to show ischemia in the 
inferior region of the left ventricle.  A coronary 
angiography was interpreted to reveal two vessel coronary 
artery disease.  

Following a VA examination for Housebound Status of for the 
Permanent Need of the Aid and Attendance of Another person, 
performed in April 1997, among the diagnosis was that of 
seizures.  As the veteran testified at his personal hearing, 
he believed that his seizures were due to his heart disease.  

In the Board's January 1998 remand, the RO was instructed to 
obtain various medical records and to arrange for a VA 
examination.  The VA examiner was to comment on whether the 
nature and likely etiology of any cardiovascular and 
peripheral vascular disease.  Specifically, the examiner was 
to express an opinion as to the medical probability that any 
current cardiovascular and peripheral vascular disease was 
incurred in or aggravated by the veteran's period of service.  
The examiner noted that the veteran's mild coronary artery 
disease due to atherosclerosis was his only well-defined 
cardiovascular diagnosis and that the coronary artery disease 
was not incurred in or aggravated by service.  The examiner, 
however, did not comment on the intermittent elevated blood 
pressure readings in service and the veteran's current use of 
medications which included the anti-hypertensive medication, 
Lopressor.  Moreover, the examiner did not discuss the 
veteran's claimed peripheral vascular disease as requested.  
Thus, the issues must again be remanded for compliance with 
the Board's remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

As the special monthly compensation issue is inextricably 
intertwined with the service connection issues, consideration 
of that issue must be deferred pending resolution of the of 
the service connection issues.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
June 1998 for cardiovascular and 
peripheral vascular diseases.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
nature and likely etiology of the claimed 
cardiovascular and peripheral vascular 
disorders.  All indicated tests, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current cardiovascular disability is due 
to disease or injury in service, 
including the intermittent elevated blood 
pressure readings.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current peripheral vascular 
disability is due to disease or injury in 
service, including the various incidents 
leg cramping in service.  A complete 
rationale for all opinions expressed must 
be provided.

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claims.  If the benefits 
sought on appeal are not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  








